Citation Nr: 1220412	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO. 08-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for arthritis of the cervical spine.

2. Entitlement to service connection for arthritis of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from September 1954 to April 1956.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a November 2010 Order of the Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand of the parties and vacated the Board's June 2010 decision in this matter. 

In March 2011 the Board remanded this appeal to the Agency of Original Jurisdiction for the purpose of compliance with the Court's November 2010 Order. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

This case must be remanded to the RO/AMC so that the Veteran can be afforded a new VA examination that includes accurate review of his military service history, an adequate review of the claims file, and a review of service treatment records that were received into the claims file in June and July 2011, after the date of his most recent VA examination in May 2011.

At the VA examination in May 2011, the VA examiner incorrectly described the Veteran as having had military service in the 1970s, and to have experienced an automobile accident during that time. In fact the Veteran served on active duty from September 1954 to April 1956 and experienced significant injuries in an automobile accident in 1972.

In November 2010, the Court, through a Joint Motion of the Parties, directed that VA seek to obtain the Veteran's service treatment records. While the VA examination discussed above was conducted in May 2011, it was conducted without review of the Veteran's newly received service treatment records, entered into the claims file from separate sources in June and July 2011. See Supplemental Statement of the Case dated in April 2012.

Also, the May 2011 VA examiner did not note records of treatment in 1968 for neck and right shoulder pain, which appear to be in conflict with the VA examiner's findings that there was no documented treatment for neck or right upper extremity pain until the automobile accident in 1972.
 
As the VA examination was based on a flawed medical history, an incomplete review of the medical evidence of record, and without the benefit of the Veteran's service treatment records, a new VA examination and opinion is required. See 38 C.F.R. § 4.2 (VA examinations-corrective action).

Additionally, as was noted with evident concern by the Veteran's representative in a May 2012 Informal Hearing Presentation, the Veteran's May 2011 VA examination was conducted by a physician's assistant practicing in the area of hematology and oncology. It is not clear that this clinician's area and level of expertise was appropriate with respect to the medical opinions being requested. In order to avoid further delay in the proper development of this matter, the Board will request the new VA examination be conducted by a physician practicing a field of medicine appropriate to Veteran's claims on appeal.

The claims file shows that the Veteran began to receive Social Security Administration (SSA) retirement benefits in 1994. However, in March 1978, an SSA adjudicator contacted VA and requested medical records in its possession. Private and VA treatment records indicate that the Veteran experienced significant neck and right should pain during prior years. Records and evidence pertaining to the SSA adjudication, if still in the possession of SSA, may be relevant to the Veteran's current appeal, and must be sought. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Additionally, the RO/AMC must seek to obtain any additional potentially relevant private or VA medical records of treatment. See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his disabilities of the neck or right hand during the period from April 1956 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially available and relevant records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all potentially relevant records of VA treatment from April 2012 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC. 

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. See March 1978 request for medical information from SSA Administrative Law Judge to VA Medical Center.

3. Once all available medical records have been received, arrange for a VA examination with a PHYSICIAN PRACTICING IN A FIELD OF MEDICINE APPROPRIATE TO THE VETERAN'S CLAIMS ON APPEAL. 

The purpose of the examination is to determine whether the Veteran has current arthritis of the cervical spine or right hand that began during service or within one year after discharge from service, or that is related to any incident of service. 
 
The following considerations will govern the examination:

* The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must take a complete history from the Veteran as to the nature and onset of his pain and arthritis of the neck and right hand.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner's attention must be referenced to the following:

* The service treatment records for the Veteran's period of active service from September 1954 to April 1956, which were associated with the claims file in June and July 2011.

* Records of treatment for neck and right shoulder pain in 1968.

* Reports of VA examinations in August 1973 and March 1976.

* A December 2005 report of VA X-rays of the cervical spine, showing moderate degenerative osteoarthritic changes from C3 through C7 with some narrowing of the disc space and also corresponding foramina especially at the level of C5-C6.

* A December 2005 VA treatment  record that includes findings of enlargement of several joints of the fingers of the Veteran's hands secondary to mild degenerative joint disease.

* Records of ongoing VA treatment for arthritis and pain.

* The examiner must provide a diagnosis for each disorder of the neck, cervical spine, or right hand found upon examination.

* For each diagnosed disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

* If arthritis of the right hand or cervical spine is diagnosed, the examiner must provide an opinion as to whether the arthritis began within one year after discharge from active service.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


